Title: Jonathan Williams, Jr., to the American Commissioners, 14 April 1778
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Nantes 14 April 1778.
I have the Pleasure to inform your Excellencies that the Duchesse de Grammont sailed the 7th Instant, and that the Wind has since continued very favourable. The french Sailor who escaped from Prison after being taken in the Lexington appearing to have a just claim for his Wages, I have paid him up to the time of Capture. I am informed that the Congress allows Wages during Imprisonment, I however would not pay this without your permission. I beg you will please to direct me whether to do it or not, as if it is realy due to the man, the credit of the Service should be supported. I have the Honour to be with the greatest Respect Your Excellencies most obedient and most humble Servant
Jona Williams J
Their Excellencies The Ministers Plenipotentiary of the United States
  
Notations: Jon Williams Nantes 14 Apr 78 / Mr J. Williams Letter 14. April 1778
